Title: To George Washington from Robert Slaughter, Jr., 12 December 1795
From: Slaughter, Robert Jr.
To: Washington, George


          
            Honble Sir
            Culpr County Virginia 12 Decr 1795
          
          Permitt a fellow Citizen and a Father of a Son who he expects is now in captivity to address you on a subject the most Interesting to a Parent that is the liberty of a Child.
          I have a Son by the name of Thomas Slaughter Who was bound an apprentice as a Seaman to a British Vessell calld the Success of Whitehaven the property of Williamson & Hanes of that port the Captain named Birkett. which Vessell was taken In the British Channell by a French Frigate in July 1794 and carried into Brest harbour.
          I got a letter from my Son: dated Brest. September 1794. Informing me he had got leave to wait on our Consull at that port

in Compy with a Lad by the Name of Coats an American who was on board the Same Vessell with their Indentures & other proofs of their being Americans. on their waiting on the Consull flattering themselves (I make no doubt) with their being Liberated through his Interest. they were Cruelly Disapointd by his informing them he could do nothing for them and they were accordingly remand’d Back to a prison Ship since which I have heard nothing more of my Son only a Vague acctt that my Son had the Smallpox in Brest hospitall sometime in the fall after the date of his letter.
          My Sons letter came to hand late in December following the date of it. Imediately on the rect of it Wrote John Nicholass Esqr. the Representative in Congress for the District in which I live requesting his Interesting himself in indeavouring to procure my Sons liberty through the medium of Mr Munroe. Mr Nicholass Wrote me shortly after that he had made application to the Secretary of State who had promisd to write Mr Munroe on the subject and that he himself had also written Mr Munroe but as I have heard nothing more on the business for this length of time I conclude I shall not.
          Under these circumstances and among the Various and important affairs which must now Ingage your attention, permitt me Worthy Sir to sollicit your Interest in Indeavouring to procure the liberty of My Son and if that cannot be done some information of his situation whether he is still living or not for even an acctt of his Death however distressing it w’d be, will still be some relief for of all things a state of uncertainty is the most distressing especially on account of a lad only 19 years old in Novr past who cannot on account of his age do so well as those of more mature age.
          As my Son chose a Seafaring Life and which I also approvd from the rising prospects of my Country In that Line I conclud’d it was imaterial in what Service he Learn’d his profession, that with not having at the time of his being bound a Single American Sea Vessell tradeing to Europe belonging to Rap[pahannoc]k River was my inducement for puting him on board a British Vessell and his mother was exceedingly anxious for his Sailing from Rapk as by that means she w’d have it more frequently in her power to hear from & Sometimes See Him. but a full assurance may be given that he Shall never return to that service again.

My Intention If I ever see him again is to get him if possible on Board one our Frigates now building.
          A Sufficient pecuniary supply (cd it be obtaind) to bring him to his native Country or supply him with some necessarys shd imediately replac’d so far as known.
          From your known goodness of heart and Readiness in assisting & relieving the distressd I have been the more readily induc’d to make this request and a favor that will confer an everlasting Obligation on—Honble Sir Yr Sincere Admirer & Obt Servt
          
            Robt Slaughter Jr
          
        